Citation Nr: 0002213	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  He was also a Member of the Mississippi National Guard 
for an unspecified period of time until he was disqualified 
from retention in December 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension.

In a decision dated in June 1997, the Board affirmed the RO's 
denial.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  By Order 
entered November 2, 1998, the Veterans Claims Court vacated 
the Board's June 1997 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  Thereafter, the Board 
remanded the issue to the RO for further development.  The 
requested developments have been accomplished and the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
arterial hypertension by rating decision dated in February 
1972.  The veteran was notified of the decision but did not 
appeal.  

2.  That February 1972 rating decision held that there was no 
evidence of hypertension in service.  The physical 
examination that demonstrated hypertension was more than 1 
year following separation from service and did not relate the 
hypertension to any inservice occurrence or event.

3.  The RO's February 1972 decision represents the last final 
disallowance of entitlement to service connection for 
hypertension on any basis.

4.  The evidence submitted subsequent to the RO's February 
1972 decision, which includes private medical evidence of 
treatment for hypertension since 1994, National Guard medical 
records, and statements from family friends, in an attempt to 
reopen the veteran's claim for service connection does not 
bear directly and substantially on the issue of entitlement 
to service connection for hypertension.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's February 1972 
rating decision denying entitlement to service connection for 
hypertension does not bear directly and substantially on the 
matter under consideration; therefore, is not new and 
material and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
overturned the test that had been used for new and material 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that the now-current standard for the 
submission of new and material evidence was not in effect at 
the time of the original RO decision.  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO denied entitlement to service connection 
for hypertension by rating decision dated in February 1972 
after reviewing the veteran's service medical records and a 
VA examination report.  It was noted that the separation 
examination did not reveal hypertension.  There was a VA 
examination, over 1 year after separation from service, that 
contained findings indicative of hypertension.  The veteran 
was notified but did not appeal that decision.  Thereafter, 
the medical records are negative for diagnosis of or 
treatment for hypertension for many years after service 
separation.  In May 1995, the veteran filed a claim for high 
blood pressure and chronic strokes.  He alleged treatment for 
blood pressure and strokes beginning in October 1994.

In support of his claim, the veteran submitted medical 
records from the National Guard, private treatment records, 
and statements from family friends.  Specifically, periodic 
examination reports from the Mississippi National Guard show 
blood pressure readings of 130/80 (April 1980), 148/72 
(December 1987), 152/108 (June 16, 1989), 103/80 (June 19, 
1989), and 138/86 (April 1992).  A March 1995 National Guard 
report indicates that the veteran had a history of poorly 
controlled hypertension, a history of obstructive sleep 
apnea, and was overweight.  In December 1995, he was 
disqualified from retention.  In the materials relating to 
the Medical Duty Review, there is a letter concerning the 
veteran's release from the National Guard which includes the 
notation that "[a]lthough your medical problems are not duty 
related..."  He is then informed that he is eligible for some 
retirement, based on length of service.

The Board finds that the veteran's claim cannot be reopened 
based on the National Guard records.  Except for one high 
blood pressure reading in June 1989, there is no evidence of 
hypertension contained in the National Guard records.  Thus, 
although the medical records are new, they fail to show a 
diagnosis of or treatment for hypertension that is related to 
service.  Because there is no diagnosis of hypertension 
contained in the National Guard medical records, the evidence 
does not bear directly and substantively on the matter of 
service connection for hypertension.  Again, there is no 
competent opinion that the veteran has hypertension that is 
related to service.  While he has made that contention, it is 
noted that there is not now, nor has there ever been, 
supporting clinical or medical documentation to support that 
opinion.

Next, the veteran submitted outpatient treatment records 
dated in July 1994 which show that the veteran sought 
treatment for a right elbow injury.  At that time, his blood 
pressure was reported at 168/94.  The veteran contends, in 
part, that he developed hypertension as a result of a right 
elbow injury sustained while on duty with the National Guard.  
However, the Board notes that at the time of treatment, the 
veteran's blood pressure was reported at 168/94 and 
hypertension was not diagnosed or even mentioned.  Further, 
hypertension was present at the 1972 examination.  Thus, the 
July 1994 medical evidence does not reveal a diagnosis of 
hypertension and is not material to the veteran's claim.  

Additional medical evidence submitted in support of the 
veteran's claim included private hospital and treatment 
records showing that the veteran sought treatment in October 
1994 for a four week history of recurrent transient ischemic 
attacks (TIAs).  The treating physician indicated that the 
veteran was in his usual state of health until diagnosed with 
hypertension one month previously and was started on blood 
pressure medication.  Since that time, the veteran had 
experienced several episodes of right sided numbness 
associated with slurred speech and headache.  He was 
hospitalized and diagnosed with most likely TIAs.  One 
consultation note specifically observed that the veteran did 
not have a history of hypertension.  Outpatient and private 
treatment records show on-going treatment for hypertension 
and TIAs.  

In a February 1995 letter apparently regarding the veteran's 
National Guard service, Gregory R. Nunez, M.D., the veteran's 
private treating physician, indicated that the veteran was 
totally disabled and that he continued to have right side arm 
pain and a burning sensation on the left side of the face.  
Medications included Coumadin and Dilantin.  In a March 1995 
letter, Paul R. Atchison, M.D., another private treating 
physician, indicated that the veteran had one carotid artery 
and that he had been born that way.  Dr. Atchison revealed 
that the veteran's condition had not been diagnosed until he 
was treated for TIAs, which put the veteran at higher risk 
for a stroke.  Dr. Atchison also noted that the veteran was 
diagnosed with sleep apnea and needed an apparatus to help 
breathing during sleep.  In a February 1996 letter, Dr. Nunez 
related that he had treated the veteran since October 1994 
for angenesis of the left internal carotid artery, 
hypertension, and questionable focal seizures and concluded 
that the veteran was totally disabled.  

After carefully reviewing the private treatment records, the 
Board concludes that the medical evidence is not sufficient 
to reopen the veteran's claim.  Significantly, neither of the 
veteran's private treating physicians have attributed the 
veteran's hypertension or TIAs to his military service.  
Moreover, at the time the veteran originally sought treatment 
for symptoms associated with hypertension in October 1994, he 
made no connection to military service.  Further, the Board 
observes that the veteran's medical records are negative for 
diagnosis of or treatment for hypertension for many years 
after service separation.  Also of note, at the time of the 
veteran's October 1994 hospitalization for TIAs, there was no 
medical opinion or otherwise indication that his TIAs or 
hypertension were related to the July 1994 right elbow 
injury.  Finally, at the time of treatment in October 1994, 
the veteran related that he had been diagnosed with 
hypertension for one month, dating the diagnosis to September 
1994, several months after the right elbow injury.  Because 
there is no objective medical evidence indicating a 
connection between military service and subsequent 
hypertension, the evidence is not new and material because it 
does not bear directly and substantively on the matter of 
service connection for hypertension.  There is also no 
clinical documentation that associates any hypertension with 
any duty in the Reserve.

The next items for additional consideration include two 
statements from long-time family friends to the effect that 
they had known the veteran all his life and that he had been 
ill since birth, with one mentioning epileptic seizures, and 
that he was now totally disabled.  Although fairly recently 
written, these statements vaguely report the veteran's life-
long undefined illness and do not mention hypertension 
specifically.  Moreover, even if the friends knew about the 
veteran's hypertension, they are not competent to establish a 
medical relationship to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board has also considered the multiple written statements 
submitted by the veteran.  Although his statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions as to such relationship 
are not deemed to be credible in light of the other objective 
evidence of record showing no medical correlation between 
military service and his current hypertension.  He lacks the 
medical expertise to offer an opinion as to the existence of 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of a medical nexus, 
and, as none of the evidence discussed above is both new and 
material, the claim for entitlement to service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1999).  Having found that 
the evidence is not new and material, there is no reason for 
the Board to reach the issue of well-groundedness. 

Finally, the Board notes that the June 1999 remand directed 
the RO to inform the veteran that he was free to submit 
additional evidence and argument.  The Board is also aware 
that the Board is obligated by law to ensure that the RO 
complies with its directives and compliance is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In July 1999, the RO sent a 
letter to the veteran providing an opportunity for additional 
evidence, to which the veteran did not respond.  In September 
1999, a supplemental statement of the case (SSOC) was issued 
with the instruction that if the SSOC contained an issue that 
was not included in the substantive appeal, the veteran had 
60 days in which to perfect an appeal as to the new issue.  
The veteran's service representative erroneously suggests 
that this means the veteran had 60 additional days with which 
to offer additional evidence and argument on the new and 
material issue claim.  In fact, as the letter clearly states, 
the veteran had 60 days to file a substantive appeal as to 
any new issue contained in the SSOC.  As he had no new issue 
in the SSOC, this language was not applicable to the claim 
already on appeal.

Nonetheless, even considering the veteran's statement 
submitted in November 1999, the Board finds that another 
remand is not necessary.  First, the veteran provided only 
Dr. Nunez's name and fax number.  The Board notes that Dr. 
Nunez has already submitted two separate letter statements, 
plus dictated the Discharge Summary from the veteran's 
October 1994 hospitalization, which have been considered by 
the Board.  There is no suggestion that Dr. Nunez had altered 
his opinion or prior findings with respect to the veteran's 
hypertension.  Moreover, it appears to the Board that the 
claims file contains a full complement of National Guard 
records from Columbus Air Force Base.  The veteran has not 
alleged that any particular records are missing and the Board 
has considered those records in this decision.  For those 
reasons, the Board finds that another remand for records, 
without a specific allegation that certain records are 
missing or unconsidered, would unnecessarily delay resolution 
of this case.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for hypertension 
is not reopened and the benefits sought are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

